Citation Nr: 1215006	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  The Appellant is his spouse.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision, issued in September 2006 by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.  A transcript of that hearing has been associated with the claims file.

In a November 2008 VA Form 21- 4138, Statement in Support of Claim, the Veteran indicated that he elected not to pursue his claims for increased evaluations for the service-connected peripheral neuropathy of the four extremities.  

These issues are considered withdrawn, and the only issue remaining before the Board is that of service connection for hypertension, to include on a secondary basis.  

The Board remanded this matter to the RO in January 2010 for the purpose of obtaining additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A careful review of the claims file reflects that further action is required in connection with the current appeal.

Here, the Board finds, additional relevant medical evidence that was received after certification of the appeal to the Board.  The Veteran in this regard did not provide a written waiver of initial review by the agency of original jurisdiction (AOJ).   

Any relevant evidence that was not previously reviewed at the RO, but was received after the transfer of the claims file to the Board must be initially reviewed by the AOJ unless this procedural right is waived by the Veteran or his representative.  

On a submitted Medical Opinion Response Form dated in November 2011, the Veteran checked the second option indicating that he was "submitting the enclosed argument and/or evidence.  Please remand my case to AOJ for review of this new evidence submitted by me."  In addition, he submitted an additional information in support of her claim.  The documents were signed by the Veteran.  

In order to afford every consideration to the Veteran, the Board finds that he has not waived initial RO review of the additional material presented in this case.   

Accordingly, the case is REMANDED to the RO for the following action:

After completing all indicated development, the RO should readjudicate the Veteran's claim of service connection for hypertension, to include on a secondary basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



